Citation Nr: 1817321	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  11-23 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for myofascial syndrome of the right thigh.

2.  Entitlement to a rating in excess of 10 percent for right knee chondromalacia.

3.  Entitlement to compensation under 38 U.S.C. § 1151 for nerve damage to the bilateral feet.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Jones, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to June 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2008 and July 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.

The Board observes that in the Veteran's August 2011 substantive appeal, he requested a Board hearing.  In correspondence received in January 2015, however, the Veteran indicated that he wanted to withdraw his request for a hearing.  The Board determines that the request for a hearing has been withdrawn.  Thus, the Board will proceed with consideration of the appeal based on the evidence of record.  38 C.F.R. § 20.704(e) (2017).  

This appeal was before the Board in July 2017 at which time it was remanded for additional evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Myofascial Syndrome of the Right Thigh

Pursuant to the Board's July 2017 remand directives, an opinion was to be obtained regarding the etiology of the appellant's right thigh disability.  Specifically, the examiner was to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's myofascial syndrome was caused or aggravated by his service-connected right knee chondromalacia, to include any surgery, orthosis, or other treatment.  The Board observes that a right thigh disability was diagnosed during a June 2010 VA examination.

The Veteran was provided a VA examination in August 2017.  On physical examination, there was no finding of a right thigh disability.  It was noted that the Veteran reported problems with his left thigh and not his right thigh.  As such, the examiner opined that it is less likely than not that the Veteran's right myofascial syndrome of the thigh was caused by or aggravated by his service-connected right knee chondromalacia.

The Board finds that the August 2017 VA examination is insufficient to determine the issue of entitlement to service connection for a right thigh disability.  The Board acknowledges that a right thigh disability was not found at the time of the August 2017 examination.  However, as noted herein, a right thigh disability was identified during the June 2010 VA examination.  Thus, the evidence shows that the Veteran indeed had a right thigh disability during the period on appeal.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement in a service connection claim is satisfied when a claimant has a disability at the time a claim is filed or during its pendency even if the disability resolves prior to adjudication).  Notwithstanding, the examiner failed to provide the requested opinion regarding the diagnosed myofascial syndrome of the right thigh.  Therefore, the Board finds that the VA medical opinion is inadequate and additional remand is necessary for compliance with the terms of the Board's prior remand.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance). 

Right Knee Disability

Relevant to the Veteran's right knee claim, as requested in the Board's previous remand directives, the appellant was provided a VA examination in August 2017, at which time he reported flare-ups of the right knee.  However, the examiner did not estimate the additional limitation imposed by flare-ups.  The examiner noted that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-ups.  The examiner opined that he was unable to provide an opinion regarding functional ability during flare-ups without mere speculation as the Veteran was not witnessed during the stated activities that cause flare-ups.  A similar finding was made with regard to repeated use over time.

The Board finds that the VA August 2017 VA examination is inadequate to adjudicate the Veteran's right knee disability on appeal.  In Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the Court held that when a VA examiner is asked to opine as to additional functional loss during flare-ups of a musculoskeletal disability, and the examiner states that he or she is unable to offer such an opinion without resorting to speculation, such opinion must be based on all procurable and assembled medical evidence, to include eliciting relevant information from the veteran as to the flare-i.e. the frequency, duration, characteristics, severity, or functional loss, and such opinion cannot be based on the insufficient knowledge of the specific examiner.

As the VA examinations failed to properly address the Veteran's reports of flare-ups, an addendum opinion must be obtained on remand.

§ 1151 Claim

The Veteran asserts that surgical procedures of his feet and ankles resulted in nerve damage in both his feet.  

Pursuant to the Board's July 2017 remand instructions, a VA examination and medical opinion were obtained in August 2017.  However, the Board finds that the medical opinion is insufficient to determine the Veteran's § 1151 claim.  In this regard, while the examiner opined that the Veteran's right foot numbness was an acceptable complication of the two right foot bunion surgeries in November 1994 and March 2007, he did not discuss the right foot mass removal surgery in August 2008, which was identified by the Veteran in a December 2009 statement.  Additionally, the examiner did not discuss any surgical procedures for the left foot.  The Board observes that the available medical evidence shows that he had several left ankle surgeries, to include surgery in June 2005.  Such medical procedures were not considered by the examiner.  In light of the foregoing, an addendum medical opinion must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical examination to determine the nature and etiology of any current right thigh disability.  Access to records in the Veteran's electronic claims files should be made available to the examiner for review in connection with his or her opinion.   

After reviewing the record and examining the appellant, the examiner should provide an opinion, with supporting rationale, as to the following:

(a) Does the appellant currently exhibit a right thigh disability, to include myofascial syndrome of the right thigh?  If not, the examiner must provide a rationale which includes an explanation for the previous diagnoses of record, to include the June 2010 VA examination showing a diagnosis of right thigh myofascial syndrome.  

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that any current right thigh disability, to include the myofascial syndrome of the right thigh diagnosed at the June 2010 VA examination, was caused by his service-connected right knee chondromalacia, to include any surgery, orthosis, or other treatment?

(c) If not, is it at least as likely as not (i.e., a 50 percent or greater probability) that any current right thigh disability, to include the myofascial syndrome of the right thigh diagnosed at the June 2010 VA examination, has been aggravated (chronically worsened) by the service-connected right knee chondromalacia, to include any surgery, orthosis, or other treatment?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

2.  Forward the claims file to the examiner who conducted the August 2017 VA examination, if available, to obtain an addendum opinion addressing any functional impairment produced by the Veteran's right knee disability.   

Specifically, the examiner must estimate any functional loss in terms of additional degrees of limited motion of the left knee during flare-ups and repetitive use over time, as noted during the August 2017 VA examination.  If the examiner cannot provide the above-requested opinion without resorting to speculation, he or she should state whether all procurable medical evidence had been considered, to specifically include the Veteran's description as to the severity, frequency, duration of the flare-ups and her description as to the extent of functional loss during a flare-up and after repetitive use over time; whether the inability is due to the limits of medical community or the limits of the examiner's medical knowledge; and whether there is additional evidence, which if obtained, would permit the opinion to be provided.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.  If another examination is deemed necessary by the examiner, this should be scheduled.  

3.  Obtain an opinion from a suitably qualified VA clinician for the purpose of determining whether the Veteran currently exhibits any additional disability as a result of treatment he received at a VA medical center following right foot and left ankle surgeries, which include a November 1994 bunionectomy, a March 2007 right foot bunion surgery, a March 2008 right foot mass removal, and a July 2005 left ankle surgery.  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the examiner for review in connection with his or her opinion.  

After examining the Veteran and reviewing the record, the examiner should provide opinions of the following:

(a) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran currently exhibits any additional disability, to include an additional right and left foot nerve disability manifested by numbness in the feet, which was caused by VA medical care?

(b) If so, is it at least as likely as not (i.e., a 50 percent or greater probability) that any such additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in providing such care or an event that was not reasonably foreseeable?

The clinician should provide a rationale for all opinions rendered, including reference to the pertinent evidence of record, particularly medical records establishing the Veteran's condition prior to and following the surgical procedures, as well as the Veteran's statements to the effect that she suffered additional disability as a result of the VA treatment. 

4.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




